Title: Abigail Adams to Mary Smith Cranch, 10 February 1788
From: Adams, Abigail
To: Cranch, Mary Smith


        
          London Febry 10th 1788
        
        Since I have had any opportunity of conveyence to my dear Sister, I have received from her Letters of the following dates August 19 Sepbr 23. & 30th october 21 & Novbr 14th. the contents of which have variously affected me— The Scripture tells us that it is better to go to the House of mourning than the House of Feasting. to that I think I have oftener been calld through the progress of your several Letters, and I may say with dr young
        
          “my dyeing Friend’s come o’er me like a cloud”
        
        our Second parents House is become desolate, disconsolate & mourns, but the dear inhabitants have exchanged it for a more permanant inheritance, yet we have reason to bewail their loss, for they were ornaments to Society, and their exemplary Lives adornd the Religion they profess’d. very few persons have closed the last Scenes of Life with So pure and unblemishd Characters as the worthy pair whose memory’s deserve these tributary Tears. long may their virtues Survive in our memories and be transplanted into the lives of all their connections. They do Survive them we see in their amiable Children the Fruits of seeds sown by their parents, Nursd with uncommon care, and matured by long & undeviating Labour. I rejoice most sincerely that mr Smith so happily connected himself during the Life of his worthy Father, as it must have afforded him consolation in the close of Life to leave a Friend and companion to his orphan Daughter— my dear Friend mrs otis, I have often thought of her with the tenderest Sympathy. how many Severe trials has She been calld to encounter in the Space of a few years? [“]God suits the wind to the shorne Lamb, Says yorick” and she is blessd with a happy equinimity of temper Supported by those Sentiments of Religion which teach a patient Submission to the dispensations of providence
        
          “Why should we grieve, when griveing we must bear?
          And take with Guilt, what Guiltless we might share”
        
        When I reflect upon the Death of an other Relative, I can only say, the judge of all will do right. I cannot however upon a Retrospect of His Education refrain from thinking that some very capital mistakes were very undesignedly made. the experience which you and I have since had with regard to the different dispositions & tempers of children would lead us to a very different conduct. I say this to you who will not consider it, as any reflection upon the memory of our dear parents, but only as a proof how much the best & worthyest may err, & as some mitigation for the conduct of our deceast Relative.
        
        And now my dear sister the period is very near when I am to quit this country. I wrote Dr Tufts that we had taken our passage in Captain Callihans Ship, and that he would sail the latter end of march, or begining of April, so that I hope God willing, to see you & the rest of my dear Friends in May. I have much to do as you will naturally suppose by way of arrangment, and my Health, not what I wish it was. There is a natural tendency in our family to one particular Disorder, Father Aunts & uncle have more or less shared it, and I am not without Similar complants, which like the centinal at the door of King philip, warn me of what frail materials I am compose’d. that was a part of my complant last year and has afflicted me still more greviously this. at present I am relieved & hope that I shall have no return of it through the fatigue which I have to pass through in packing & getting ready for my voyage. I almost wish I had nothing to remove but myself & Baggage, but to part with our furniture would be such a loss, & to take it is such a trouble that I am almost like the Animal between the two Bundles of Hay
        I want to write to you all, yet feel as if I had not a moments time. mr & mrs Smith take private Lodgings next week. in the course of which we have to go to Court & take Leave, to visit all the Foreign ministers & their Ladies & to take leave of all our acquaintance, pack all our Furniture Give up our House discharge all our Bills make and all other arrangments for our departure.
        added to all this, I have the greatest anxiety upon Esthers account, if I bring her Home alive I bring her Home a marri’d woman & perhaps a Mother which I fear will take place at sea. this as yet is known only to myself & mrs Smith. Brisler as good a servant as ever Bore the Name, and for whom I have the greatest regard is married to her, but Sitting asside her Situation, which I did not know untill a few days ago, her general state of Health is very bad. I have not made it worse, I hope by what has been done for her, but her Life has been put in Jeopardy, as many others have before her, ignorantly done, for however foolish it may appear to us, I must believe that she had no Idea of being with child, untill the day before she came in the utmost distress to beg me to forgive her, and tho I knew that it was their intention to marry when they should return to America Yet so totally blinded was I, & my physician too, that we never once suspected her any more than she did herself, but this was oweing to her former ill state of Health.
        I have related this to you in confidence that you may send for her Mother & let her know her situation. as in a former Letter to dr Tufts, I expressd my apprehensions with regard to her, & tho the chief difficulty is now accounted for I look upon her situation as a very dangerous one. I have engaged an Elderly woman to go out with me, who formerly belonged to Boston, and I hear there is an other woman going as a stearige passenger, and I shall hurry Callihan to get away as soon as possible, for I think I dread a norester on Board ship, more than an Equinox we have but about ten days longer before we shall leave London—and in addition to every thing else, I have to prepare for her what is necessary for her situation, but tis in vain to complain, & then poor Brisler looks so humble and is so attentive, so faithfull & so trust worthy, that I am willing to do all I can for them. do not let any thing of what I have written be known to any body but her mother. I hope captain Folger arrived Safe with my Letters. adieu my dear sister, do not let my Friends think unkindly of me if I do not write to them. I would had I time my Love / to them all from your ever affectionate / sister
        A A
      